Citation Nr: 0709353	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-36 579	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the feet.  

2.  Entitlement to service connection for onychomycosis.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The veteran had active military service from April 1944 to 
June 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board notes that while the 
veteran initiated an appeal of a number of claims decided in 
the April 2002 rating decision, he has only perfected his 
appeal as to those issues listed on the cover page of this 
decision.  

In March 2004, the veteran withdrew his request for a 
videoconference hearing before a member of the Board.  

In March 2007, a Deputy Vice Chairman at the Board granted 
the veteran's motion, filed through his representative, to 
advance the appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).  
Additionally, in light of the veteran's disagreement with the 
initial noncompensable rating assigned following the grant of 
service connection for bilateral hearing loss, the Board must 
consider this claim as a claim for a higher evaluation of an 
original award.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


REMAND

The Board notes that the veteran was last evaluated for his 
hearing loss in May 2001, some six years ago.  In his 
December 2003 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran reported that his hearing loss had 
deteriorated since the May 2001 VA audiological examination.  

The Board notes that the veteran is qualified, as a lay 
person, to report symptoms such as loss of hearing acuity.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, 
where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination). 

Therefore, in light of the veteran's complaints that his 
hearing loss has worsened and given the number of years since 
his last VA audiological examination, the Board will remand 
the veteran's claim so that the veteran may be afforded an 
audiological examination to determine the current severity of 
his hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).  

With respect to the claim on appeal for residuals of cold 
injury to the feet, the veteran reported suffering from cold 
exposure to his feet and legs while serving in Europe during 
World War II.  The veteran's personnel records reflect that 
he served with Company A, 276th Infantry Regiment, 70th 
Infantry Division.  He is a recipient of the Purple Heart and 
Combat Infantryman's Badge (CIB).  The veteran is competent 
to report that he suffered from cold exposure during service.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005); 38 
U.S.C.A. § 1154 (West 2002).  Furthermore, the veteran has 
submitted a statement from a fellow soldier, which further 
supports his claimed cold injury during service.  

In a February 2004 supplemental statement of the case, the RO 
made a factual finding that the veteran did suffer from 
frozen feet during his active service.  However, the 
veteran's claim for service connection for residuals of cold 
injury of the feet was denied because the RO determined that 
no residuals of frozen feet had been identified on medical 
examination.  In this regard, a report of a May 2001 VA cold 
injury protocol examination notes, in particular, the 
veteran's complaints of hyperhidrosis (sweating), 
paresthesia, onychomycosis, disturbances of nail growth, 
arthritis, stiffness and edema of the feet, as well as 
changes in skin color and a cold feeling in the feet at all 
times.  On clinical evaluation, the examiner reported that 
the veteran had sensation to soft touch with a decrease to 
the feet and toes.  Pinprick was also noted as decreased to 
the bilateral lower extremities and the right great toe.  The 
veteran also had slight limited toe flexion bilaterally with 
pain on flexion only.  The diagnosis included onychomycosis 
of the right great toe as well as history of cold injury per 
the veteran.  

The Board notes that since the veteran's May 2001 VA 
examination, outpatient treatment notes reflect the veteran's 
complaints of aching, throbbing, and burning in both legs.  A 
January 2004 evaluation of the veteran's "legs" reflected 
onychomycosis of the bilateral toenails, normal color and 
blood vessels, palpable dorsalis pedis, and sensation being 
10 out of 10.  The diagnosis included lower extremity pain.  
A February 2004 VA feet/leg evaluation reflects the veteran's 
complaints of burning, numbness and tingling of his legs.  
Clinical findings including dorsalis pedis strong 
bilaterally, normal appearing feet, and monofil test of 3/10 
bilaterally.  The diagnosis included peripheral neuropathy.  

In this case, the veteran has reported that since separating 
from service he has had chronic pain in his feet.  The Board 
notes that the procedures for conducting a VA cold injury 
protocol examination include taking X-rays of areas of 
extremities affected by cold injury if never done or if not 
done in the past five years.  A review of the claims file 
does not reflect any X-rays of the veteran's feet.  

Furthermore, chronic fungus of the feet is considered a sign 
or symptom of cold injury.  The veteran has been identified 
as having onychomycosis of the toenails.  Onychomycosis is a 
disease of the nails due to a parasitic fungus.  Taber's 
Cyclopedic Medical Dictionary 1163 (15th ed. 1985).  There is 
a lack of any medical opinion of record as to the etiology of 
the onychomycosis.  The Board also notes that the veteran is 
qualified (competent), as a layperson, to report symptoms 
such as impaired sensation or hyperhidrosis of his feet.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Such symptoms 
are also considered signs or symptoms of cold injury.  
Clinical findings associated with evaluation of the veteran's 
feet have not necessarily identified hyperhidrosis.  However, 
as noted above, during the May 2001 VA cold injury protocol 
examination, there was a finding of decreased sensation to 
the feet and toes.  Likewise, since the May 2001 VA cold 
injury protocol examination, the veteran has been diagnosed 
with peripheral neuropathy, a disability that has also been 
associated with cold injury.  

Here, the Board finds that no examiner has provided either a 
diagnosis and/or opinion as to the etiology of the veteran's 
onychomycosis, impaired sensation, hyperhidrosis, or 
peripheral neuropathy.  As a result, an additional VA cold 
injury protocol examination to specifically identify any 
current symptomatology of the veteran's lower extremities 
associated with his cold injury suffered in service would be 
helpful in deciding the claim on appeal.  38 U.S.C.A. 
§ 5103A(d).  

Therefore, the veteran should be scheduled for an 
audiological examination and for a cold injury protocol 
examination at an appropriate VA medical facility.  The Board 
emphasizes to the veteran that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of his claim(s).  See 38 C.F.R. § 3.655(b) (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve VA of the responsibility to ensure 
full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, any other development and/or notification action 
deemed warranted by the VCAA should be undertaken prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to obtain any additional 
pertinent evidence not currently of 
record.  The letter should also invite 
the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  After securing any additional 
records, the veteran should be afforded a 
VA audiological examination to evaluate 
the severity of his present bilateral 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  Puretone 
thresholds and speech discrimination 
scores necessary to rate the disability 
should be obtained.  

3.  The veteran should also be scheduled 
to undergo a VA cold injury protocol 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran.  All 
necessary tests and studies should be 
accomplished, to include X-rays of the 
veteran's feet, and all clinical findings 
should be reported in detail.  

The examiner should identify all 
residuals of the veteran's cold injury 
associated with the lower extremities to 
include any arthralgia or other pain, 
numbness, cold sensitivity, tissue loss, 
nail abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  Likewise, 
the examiner should identify whether or 
not the veteran has peripheral neuropathy 
and whether each disability found is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) a 
residual of the veteran's cold injury 
suffered in service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed.  

4.  After undertaking any other 
development deemed appropriate, the 
issues on appeal (to include 
consideration of staged ratings where 
appropriate under Fenderson, supra) 
should be readjudicated.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

